Dismissed and Memorandum Opinion filed April 29, 2004








Dismissed and Memorandum Opinion filed April 29, 2004.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-04-00231-CR
____________
 
RODOLFO
CISNEROS JR., Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
185th District Court
Harris County,
Texas
Trial Court Cause No. 956,106
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to delivery of cocaine.  In accordance with the terms of a plea
bargain agreement with the State, on February 17, 2004, the trial court
sentenced appellant to confinement for fifteen years in the Institutional
Division of the Texas Department of Criminal Justice and assessed a $1000
fine.  Appellant filed a pro se notice of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed April 29, 2004.
Panel consists of Justices Yates,
Anderson and Hudson.
Do Not Publish C Tex. R. App.
P. 47.2(b).